Citation Nr: 1417524	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-22 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, including as due to an undiagnosed illness.

3.  Entitlement to a disability rating greater than 10 percent for hypertension.

4.  Entitlement to an initial compensable rating for a post-operative hysterectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1999, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted, in pertinent part, the Veteran's claim of service connection for a post-operative hysterectomy scar (which the RO characterized as scar, residual of hysterectomy), assigning a zero percent rating effective December 14, 2005.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a right shoulder disability (which the RO characterized as a bilateral shoulder condition) and for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh (which the RO characterized as ulcer claimed as undiagnosed tumor of right thigh), each including as due to an undiagnosed illness.  The RO further denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for hypertension.  The Veteran disagreed with this decision in October 2006.  She perfected a timely appeal in July 2008.  A Travel Board hearing was held at the RO in May 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In November 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date VA and private treatment records and schedule her for VA examinations to determine the nature and etiology of her right shoulder and right thigh disabilities and to evaluate the current severity of her service-connected hypertension and post-operative hysterectomy scar.  These records subsequently were associated with the Veteran's claims file and the examinations occurred in January 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2012 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for a left shoulder disability, assigning a 10 percent rating effective December 14, 2005, and for alopecia (which was characterized as hair loss) and for migraine headaches, assigning zero percent ratings effective December 14, 2005, for each of these disabilities.  Accordingly, issues relating to a left shoulder disability, alopecia, and migraine headaches are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Board notes that the Veteran moved to the jurisdiction of the RO in Winston-Salem, North Carolina, in December 2012.  She also appointed a new service representative to represent her before VA in January 2013.  Because the Veteran currently lives within the jurisdiction of the RO in Winston-Salem, North Carolina, that facility has jurisdiction in this appeal.

The issues of entitlement to service connection for a cervical spine disability, tinnitus, stomach ulcer, and for chronic pain from pelvic adhesions as a post-operative residual of in-service uterine surgery have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Winston-Salem, North Carolina).  The Board notes that it previously referred these claims to the RO for appropriate action in its November 2011 remand.  The AMC also referred these issues to the RO in October 2012.  To date, however, the RO has not taken any action on these claims.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ (in this case, the RO in Winston-Salem, North Carolina) for appropriate action.  


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's right shoulder disability has been attributed to a known clinical diagnosis of acromioclavicular bursitis and is not related to active service.

2.  The record evidence shows that the Veteran's right thigh disability has been attributed to a known clinical diagnosis of a right thigh scar and is not related to active service.

3.  The record evidence shows that the Veteran's service-connected hypertension is manifested by, at worst, systolic pressure predominantly 160 or more.

4.  The record evidence shows that the Veteran's service-connected post-operative hysterectomy scar is manifested by, at worst, a well-healed laparoscopic scar measuring about 1 centimeter (cm) that was non-tender, stable, not depressed, and without keloid formation.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).

2.  A right thigh disability, to include an ulcer, scar, or tumor of the right thigh, was not incurred in or aggravated by active service, including as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).

3.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 7101 (2013).

4.  The criteria for an initial compensable rating for a post-operative hysterectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February and April 2006, December 2007, and in June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  These letters also informed the Veteran to submit medical evidence showing that her service-connected hypertension and post-operative hysterectomy scar had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the April 2006 and December 2007 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for a post-operative hysterectomy scar is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in February and April 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for a post-operative hysterectomy scar, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the Veteran's increased rating claim for hypertension, the Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in June 2008.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board also finds that Vazquez-Flores is inapplicable to the Veteran's higher initial rating claim for a post-operative hysterectomy scar.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

As will be explained below in greater detail, the evidence does not support granting service connection for a right shoulder disability or for a right thigh disability, each including as due to an undiagnosed illness.  The evidence also does not support granting an increased rating for hypertension or an initial compensable rating for a post-operative hysterectomy scar.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for a post-operative hysterectomy scar, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February and April 2006 VCAA notice was issued prior to the currently appealed rating decision issued in August 2006; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, her then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of her claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about any evidence linking her claimed disabilities to active service and about any worsening of her service-connected disability. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated an etiological link between her claimed disabilities and active service and any worsening of the Veteran's service-connected disabilities, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the right shoulder and right thigh disabilities and active service and the current nature and severity of her service-connected hypertension and post-operative hysterectomy scar.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that she incurred a right shoulder disability and a right thigh disability (which she characterized as a right thigh ulcer) during active service.  She alternatively contends that an undiagnosed illness incurred while she was in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to her current right shoulder and right thigh disabilities.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the right shoulder and the right thigh, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that aspect the Veteran's claims of service connection for a right shoulder disability and a right thigh disability.  With that exception, the theory of continuity of symptomatology otherwise is inapplicable to adjudicating these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at a pre-enlistment physical examination in September 1975 prior to her entry on to active service in October 1975, clinical evaluation was normal except for "burn - back + legs."  The Veteran reported being "burned at age 5 1/2" which the in-service examiner noted was a reference to "massive 3rd degrees burns over most of the posterior body [at] age 5" with no contraction and scars.

On periodic physical examination in November 1978, clinical evaluation was normal except for burn scars on the back, left axilla, and both thighs.  The in-service examiner listed "3rd degree body burns age 4" in the notes and significant or interval history part of this examination report.

On periodic physical examination in May 1987, the Veteran denied all relevant medical history.  Clinical evaluation showed burn scar on the back with a tender area on the posterior aspect of both thighs.  

On periodic physical examination in March 1983, the Veteran denied all relevant pre-service medical history and reported that she was in "excellent" health.  Clinical evaluation showed a 7 centimeter (cm) post-operative scar in the right paramedia due to an appendectomy at age 4 and old burn scars which started "from below each infrascapular areas towards waistline [and] at the back + posterior aspect [of] both thighs."

On periodic physical examination in July 1988, the Veteran reported being a "burn victim" in 1960 but denied all other relevant medical history.  Clinical evaluation showed third degree burn scar at the lower back with "extensive scarring."  The in-service examiner listed "extensive scar, back from burns" in the summary of defects and diagnoses.

On periodic physical examination in June 1989, clinical evaluation of the Veteran showed a "3rd degree Burn Scar at lower back with extensive scarring" that was not considered disabling.

On outpatient treatment in August 1994, it was noted that the Veteran was being evaluated for "Persian Gulf illness."  The Veteran's complaints included chest pain, shortness of breath, and fatigue.  She had smoked cigarettes for 4 years.  Physical examination showed clear lungs, a negative abdomen, and no pedal edema.

In October 1994, the Veteran complained of chest pain not related to exertion.  Physical examination was within normal limits.  The assessment was Gulf War syndrome.

A consultation dated in May 1995 evaluated the Veteran for "possible illness related to duty in the Persian Gulf War."  The Veteran reported a history of "[a] couple of episodes of severe sore throat" since returning from the Persian Gulf.  She denied any history of tongue pain, temporomandibular joint (TMJ) dysfunction, dysphagia, or oral ulcerations.  She also reported "drinking more water to treat condition."

On outpatient treatment later in May 1995, the Veteran reported experiencing "occasional right arm numbness [and] shoulder pain" in 1993.  

On periodic physical examination in May 1997, the Veteran's medical history included shoulder bursitis.  Clinical evaluation was normal except for burns scars "from mid back to upper thigh," a vertical scar on the abdomen, skin graft scars on the abdomen and anterior thighs, and multiple knee scars.  Shoulder bursitis and metamenorrhagia were listed in the summary of defects and diagnoses.

On outpatient treatment in June 1997, the Veteran's complaints included pain in the bilateral acromioclavicular joints, left shoulder greater than right shoulder, for the previous 4 months and pain on "overhead movements."  She denied any history of trauma to the shoulders.  X-rays of the shoulder taken in December 1996 had been negative.  Objective examination showed a full active range of motion in both shoulders with sharp pain on abduction greater than 90 degrees and sharp pain on flexion at 90 degrees on manual muscle test.  The assessment included questionable bursitis of the left shoulder.

At the Veteran's separation physical examination in May 1999, she reported a medical history which included shoulder burning/aching pain without trauma or injury which "affects heavy lifting" although she was "able to do push-ups for [physical training]."  A history of burns treated with skin graft was noted.  Clinical evaluation showed extensive scarring of the back secondary to burns and skin grafting.  

The post-service evidence shows that, on outpatient treatment at a U.S. Army medical clinic in March 2004, the Veteran's complaints included aches and pain in the right shoulder for 1 week and intermittent tingling/numbness in the right arm.  Objective examination showed right shoulder swelling and tenderness to palpation, grossly intact sensation, and intact motor strength.  X-rays were normal.  The assessment was shoulder pain with radiculitis.

In April 2004, the Veteran's complaints included right shoulder pain for the previous 4 months.  "Sometimes her [right] shoulder is so painful that she has to use the [left] upper limb to move the [right upper extremity]."  Objective examination of the right shoulder showed no tenderness, swelling, or deformity, pustules, and a full range of motion.  X-rays of the right shoulder were normal.  The assessment included a note that the Veteran's right shoulder pain "may be referred pain" secondary to cervical spine/disc problem.

On April 7, 2005, the Veteran complained of severe right leg pain which had lasted for 1 week.  She rated her pain as 6/10 on a pain scale and up to 10/10 "when active."  She reported that her right thigh sore "has gotten worse, has become ulcerated, [and is] still very painful."  Physical examination showed an erythematous, ulcerated macule with a central area of ulceration with no drainage, and no fluctuance over the surrounding area.  The assessment was chronic cutaneous ulcer that had worsened and was "now full-fledged ulcer."  The differential diagnosis included spider bite versus skin tear due to traction from burns versus cellulitis/infection.

On April 18, 2005, the Veteran complained of a leg sore on the right leg.  She rated her pain as 8/10 on a pain scale.  Her leg sore had "gotten large in size and more painful.  States feels sick and nauseated."  She reported an ulcer in a burn scar on her right buttock since December 2004.  The assessment included chronic cutaneous ulcer.

A private pathology report dated on April 26, 2005, showed that, following a shave biopsy of the right thigh/buttocks, the diagnosis was marked chronic inflammation.  Malignancy was ruled out but "underlying infectious process is a possibility."

When the Veteran reported to an initial VA primary care evaluation on April 30, 2005, her complaints included a right posterior thigh non-healing painful ulcer.  It was noted that this ulcer began "as [a] small red tender sore," resolved with Neosporin, and then it recurred 3 weeks later.  This ulcer was "located on top of [a] burn."  The Veteran was employed as a logistics management specialist.  Physical examination showed a 4 millimeter (mm) small ulceration on the upper right posterior thigh "painful to touch" and no skin lesions or rashes.  The assessment included a small chronic ulceration on the right posterior thigh status-post biopsy.

On VA outpatient treatment in July 2005, the Veteran's complaints included a chronic ulcer behind the right buttocks which "started as small bump, relieved with Neosporin."  She also stated that steroid cream "caused sore and opening" which healed with antibiotics.  Objective examination showed she was able to raise her arms above her head and a passive range of motion with pain at 90 degrees in the posterior acromioclavicular joint and tissue damage to the right leg "related to extensive burns as [a] child" with a 1-inch area of denuded skin that was excoriated without pus and with surrounding induration.  The diagnoses included ulcer with "no clear signs of infection, no warmth or heat but indurated area" and rotator cuff impingement.

On outpatient treatment at a U.S. Army medical clinic in September 2005, the Veteran's complaints included right leg pain and a chronic non-healing ulcer in a burn scar which had been present for 9 months.  The Veteran reported being treated with "numerous antibiotics and ointments without improvement."  A shave biopsy taken in April 2006 had shown chronic inflammation.  Physical examination showed dense hypertrophic scarring on the bilateral thighs and a 2 cm lesion on the posterior right thigh with escar (or slough) in the midst of the scar and no erythema, tenderness to palpation, or discharge.  The assessment was "skin neoplasm uncertain behavior" due to "uncertain cause."

On VA outpatient treatment later in September 2005, the Veteran's complaints included a chronic ulcer with pain that had lasted for 9 months and right rotator cuff impingement.  The Veteran reported that she "has tried multiple rounds of antibiotics" but still experienced constant, excruciating, sharp stabbing pain in her leg due to the chronic ulcer.  Previous pathology reports were brought in by the Veteran and reviewed by the VA clinician.  Objective examination of the right leg showed an extensive healed burn scar on the right buttock and a 2 cm x 0.3 cm ulcer on the posterior leg.  The assessment included a chronic ulcer with pain that had lasted for 9 months and right rotator cuff impingement.  The Veteran was advised to take hydrocodone as needed for her pain associated with her chronic right leg ulcer and was to begin physical therapy for her right rotator cuff impingement

On VA occupational therapy consult in October 2005, the Veteran stated, "I can't reach back without hurting."  It was noted that the Veteran's symptoms were "consistent with impingement syndrome."  She denied any right shoulder trauma.  She reported that her right shoulder symptoms had existed for 7-8 months.  Physical examination showed intact sensation of the bilateral upper extremities, fair posture, normal gleno-humeral and scapular movement of the bilateral upper extremities, 4+/5 muscle strength of the right upper extremity, and 5/5 muscle strength of the left lower extremity.  The range of motion of the bilateral upper extremities was within normal limits although the Veteran "can only abduct [to] 125 with [the right upper extremity]."  

On outpatient treatment at a U.S. Army medical clinic later in October 2005, the Veteran's complaints included right leg pain and aching.  The Veteran reported a history of a 3rd degree burn scar "as a child."  The assessment was neuralgia "deep burning sensation in burn scar...most likely due to nerve damage."  

On VA outpatient treatment in November 2005, a history of burns of the bilateral lower extremities at age 5 was noted.  The Veteran stated that she had "developed [a] spontaneous ulcer on right posterior upper thigh within burn scar" in December 2004.   Two punch biopsies had been negative.  Treatment with steroid cream showed no improvement in the Veteran's wound.  Physical examination showed a 2 cm ulcer which was not bleeding in the right upper posterior thigh within surrounding burn scar without fluctuance or cellulitis.  The assessment was chronic ulcer within burn scar right posterior thigh.  The Veteran had an excisional biopsy of her right thigh ulcer later in November 2005.

In December 2005, the Veteran's complaints included a chronic ulcer and right rotator cuff impingement.  A biopsy of the chronic ulcer had been normal.  The Veteran reported that her pain associated with the ulcer "is overall improved."  Objective examination showed a normal range of motion without synovitis, erythema, joint effusion, or ligament laxity, and 5/5 strength in all extremities.  The assessment included chronic ulcer "still with chronic pain" and rotator cuff impingement.  The Veteran was advised to continue taking Motrin 800 mg as needed and tramadol 50 mg to treat her chronic ulcer.  She also was advised to continue her home exercise program to treat her right rotator cuff impingement.

On VA dermatology consult on January 25, 2006, the Veteran complained of persistent pain from a right thigh lesion.  A 1-year history of a right thigh lesion that began "as small tender lesion," was treated, resolved, and then "recurrent a few week[s] later" was noted.  "This lesion is on previously 'burned' tissue."  The lesion "enlarged and became ulcerated.  Became very tender."  A biopsy showed "slight inflammation [and] no evidence of malignancy.  Problems persisted.  Pain increased."  A punch biopsy "showed non-specific inflammatory changes."  An excisional biopsy was reviewed and showed an old hypertrophic scar with an overlying fresh scar that was consistent with a healed ulcer, hyperkeratosis, and no evidence of carcinoma.  Objective examination of the right posterior thigh showed a large cicatricial plaque from a previous burn in the central aspect 2.3 x 4.5 cm healing wound "of secondary intent" that was healing well with no signs or symptoms of infection.  The impression was a well-healing surgical scar in the central aspect of previous burn site with pain that was "possibly neuropathic."

In March 2006, the Veteran's complaints included persistent neuropathic pain in the right thigh status-post "severe burn as [a] child."  It was noted that the right thigh surgical wound was "well healed."  Objective examination of the right thigh showed a well healed surgical wound and was unremarkable "aside from diffuse scarring."  The impressions included neuropathic pain in the right thigh.

On outpatient treatment at a U.S. Army medical clinic in August 2006, the Veteran's complaints included an ulcer on the back of the right leg.  She experienced sharp pain in the back of the right thigh twice a year which she rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  She reported that lesions had been present on the back of her right thigh "for 2 years."  A biopsy had been negative.  The clinician stated that the Veteran "does not appear to have cancer...[or] any kind of systemic inflammatory process."  Physical examination showed a large area on the back of the right leg from prior burn scars and a very small current lesion.  The Veteran reported that "this is the beginning but [the lesion] can get to [the] point of ulceration."  The assessment included "skin: a 'rash.'"    

On VA outpatient treatment in December 2007, the Veteran's complaints included a chronic ulcer.  She reported that "nortriptyline is helping her pain" from her chronic ulcer.  The assessment included chronic ulcer treated with nortriptyline 25 mg for pain.

On VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in January 2012, the Veteran's complaints included "occasional aches in shoulder over many years and self-medicated with Motrin."  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran was "unable to remember any specific injury or accident involving either shoulder."  She reported that her in-service duties "included ordinance handling with repetitive lift requirement of over 50 [pounds]." The VA examiner noted that the Veteran initially had been diagnosed as having right shoulder impingement in 2004-2005.  The Veteran was right-hand dominant.  She experienced flare-ups of right shoulder pain "with no known triggers" twice a month than limited her ability to raise her arms overhead or life more than 10 pounds.  She worked in a cubicle with a phone on her left side and was on a keyboard "up to 3 hours daily."  The Veteran was unable to perform repetitive use testing with 3 repetitions and experienced additional functional loss in the right shoulder due to less movement than normal, weakened movement, and excess fatigability.  Physical examination of the right shoulder showed localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon, no guarding, 4/5 muscle strength and no ankylosis of the glenohumeral articulation (shoulder joint).  There was a positive cross-body adduction test.  X-rays of the shoulders showed degenerative changes at the acromioclavicular joints "slightly more pronounced on the right" but otherwise were unremarkable.  The VA examiner stated that the Veteran's right shoulder condition "limits overhead work and heavy lifting but [the Veteran had] primarily sedentary duties for office worker so impact is minimal."  This examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused or aggravated by active service or any incident of service, to include as due to an undiagnosed illness.  The rationale for this opinion was that the medical evidence indicated that her post-service bilateral shoulder problems beginning in 2004 "point more to her cervical spine than a shoulder problem."  The rationale also was that, although the Veteran complained of and sought treatment for a left shoulder problem during service, there was no evidence of any complaints or treatment for a right shoulder disability during service.  The rationale further was that the Veteran's right shoulder pain on the current examination "is more likely associated with impingement syndrome (shoulder bursitis)" because the Veteran's Hawkins' Impingement Test had been positive.  The diagnoses included right shoulder impingement syndrome (acromioclavicular bursitis).

On VA scars/disfigurement DBQ in January 2012, the Veteran's complaints included scarring from a hysterectomy.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  Physical examination showed a 2.5 cm x 1 cm superficial non-linear scar of the right lower extremity.  The VA examiner stated that, although the Veteran's "right posterior thigh scar had neuropathic pain for several years post ulceration, [it] responded to time and Elavil which is no longer required."  The diagnoses included an unstable scar of the right thigh.

On VA hip and thigh conditions DBQ in January 2012, the Veteran's complaints included "a chronic ulceration that waxed and waned over several years despite multiple antibiotics."  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  A history of "third degree burns on back and posterior thighs at age 5 after night clothes caught on fire while standing over a furnace heating grate. Was hospitalized for 2-3 months and left with residuals scars and left axilla contraction."  The Veteran also reported that she "developed very small red pimple like lesions on back of right thigh" around 1999-2000 which was very sore to the touch but resolved after she used antibiotic cream.  The area on her right thigh "gradually enlarged until it reached about 2.5 cm diameter.  Symptoms included sharp, stabbing type pain and occasional throbbing that would awaken her from sleep."  An excision and biopsy in 2005 "showed old hypertrophic scar with overlying fresh scar consistent with healed ulceration.  Continued to have pain, severe at times with some itching but never broke down again.  Treated for neuropathic pain with Elavil and pain gradually improved."  The Veteran reported that flare-ups occurred "about every 3 months, last[] 3-4 days and self resolve[] without treatment.  Has trouble with sitting at her desk [and] sleeping due to the sudden intense pains that occur.  Does not affect hip motion."  Physical examination showed massive burn scars with restriction of flexion of lumbar spine bilaterally, scarring extending to the backs of each knee "but does not impede motion of the knee joint[s]," and a newer scar that was well-healed, non-keloid, and slightly depressed over the mid-posterior right thigh measuring 2.5 cm x 1 cm that was an irregularly shaped oval and "not particularly tender to deep palpation," and hypopigmented.  The VA examiner opined that it was less likely than not that the Veteran's right thigh disability (which he diagnosed as a scar) was caused or aggravated by active service or any incident of service, to include as due to an undiagnosed illness.  The rationale for this opinion was that, although the Veteran "is considered a reliable historian, evidence points to the time of origin of the right thigh region dating to around 2004-2005 as progress notes from that period indicate onset about a year prior to the examination."  The rationale also was that the Veteran did not report, and the in-service examiner who saw her for her separation physical examination did not indicate, any right thigh ulcer at that time.  The rationale further was that the Veteran was treated for multiple problems between 1995 and 2005 "without mention of any integumentary problems."  The examiner noted that scar tissue "is never as strong as surrounding skin and in some instances will become unstable with even light touch.  This is thought to be a disorder of collagen and the treatment is excision of the unstable scar area.  The excision in this case resulted in hypopigmented scar on top of hyperpigmented scar from her childhood burns but also completed the treatment."  The diagnosis was right posterior thigh scar.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a right shoulder disability and for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, each including as due to an undiagnosed illness.  The Veteran contends that she incurred a right shoulder disability and a right thigh disability (which she characterized as a right thigh ulcer) during active service.  She alternatively contends that an undiagnosed illness incurred while she was in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to her current right shoulder and right thigh disabilities.  The record evidence does not support the Veteran's assertions regarding an etiological relationship between her current right shoulder and right thigh disabilities and active service, including as due to an undiagnosed illness.  The Board recognizes initially that the Veteran's service personnel records show that she had active service in the southwest Asia theater of operations during the Persian Gulf War and, as such, is considered a "Persian Gulf Veteran" for VA purposes.  See 38 C.F.R. § 3.317 (2013).  The record evidence shows that her complaints of right shoulder and right thigh problems have been attributed to known clinical diagnoses of right shoulder bursitis and an unstable scar, respectively, and not to an undiagnosed illness initially experienced while she was deployed to the Persian Gulf.  The Board finds it especially significant that, when examined in 1994 and 1995 for purposes of determining the etiology of any problems experienced while in the Persian Gulf, several years after her deployment to the Persian Gulf ended, the Veteran did not report - and the in-service examiners who treated her did not find - any right shoulder or right thigh symptomatology which was attributable to an undiagnosed illness.  Her complaints at the time of this post-deployment treatment focused on respiratory problems.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that her current right shoulder and right thigh symptoms have been attributed to an undiagnosed illness.  Thus, the Board finds that service connection for a right shoulder disability and for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, each as due to an undiagnosed illness, is not warranted.

The Veteran also is not entitled to service connection for a right shoulder disability or for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  With respect to the right shoulder disability, the Veteran's service treatment records show that she reported experiencing right shoulder pain since 1993.  She also complained of and was treated for bilateral shoulder pain, left shoulder greater than right shoulder, and was diagnosed as having questionable left shoulder bursitis in 1997.  With these exceptions, the Veteran's service treatment records do not indicate that she complained of or was treated for a right shoulder disability during her 24 years of active service.  The Board notes in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The remaining record evidence shows that, although the Veteran currently experiences a right shoulder disability (diagnosed as bursitis), it is not related to active service.  As the VA examiner subsequently noted in January 2012, it appears that, following her service separation in October 1999, the Veteran initially sought treatment for a right shoulder disability in 2004, approximately 5 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds it especially significant that, when she initially sought post-service treatment for right shoulder problems in 2004, the Veteran reported only that she had experienced aches and pain in the right shoulder for 1 week (as she reported on outpatient treatment in March 2004) or right shoulder pain for the previous 4 months (as she reported in April 2004).  She also reported that her right shoulder symptoms had existed for 7-8 months when seen on VA occupational therapy consult in October 2005.  

With respect to the right thigh disability, it is well-documented in the record evidence that the Veteran experienced significant burn scars, including on her posterior right thigh, when she was a young child following severe burns from a radiator that caught her clothing on fire.  The evidence also indicates that, although the Veteran experienced another scar on top of her existing childhood burn scars on the right thigh, her current right thigh disability (diagnosed as an unstable scar) is not related to active service.  The Veteran's service treatment records indicate that her history of severe burns and burn scars as a result of this childhood accident was noted throughout her 24 years of active service.  It appears that, following her service separation in October 1999, the Veteran first sought treatment for a right thigh disability in April 2005, or more than 5 years later, when she complained of a chronic cutaneous ulcer in the right thigh.  The Board again notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson, 230 F.3d at 1333.  The Board also finds it especially significant that, when she initially sought treatment for this right thigh ulcer in April 2005, the Veteran reported that it had bothered her only since December 2004, or several years after service separation.  The Board further finds it especially significant that the Veteran subsequently reported in September 2005 that her chronic non-healing ulcer had been present only for 9 months, or since January 2005, again several years after service separation.  The record evidence also indicates that, after the Veteran developed neuropathic pain as a result of her chronic right thigh ulcer, this was treated successfully with medication (Elavil) and the ulcer was excised surgically.  

Critically, the VA examiner opined in January 2012 that it was less likely than not that the Veteran's right thigh disability (which was diagnosed as an unstable scar) was related to active service.  This examiner also opined that it was less likely than not that the Veteran's right shoulder disability was caused or aggravated by active service or any incident of service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates her entitlement to service connection for a right shoulder disability or for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, each including as due to an undiagnosed illness.  In summary, the Board finds that service connection for a right shoulder disability and for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, each including as due to an undiagnosed illness, is not warranted.  See also 38 C.F.R. § 3.102.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of right shoulder and right thigh disabilities have been continuous since service.  She asserts that she continued to experience symptoms relating to the right shoulder (pain, difficulty lifting her arms over her head) and of the right thigh (ulceration, scarring) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of right shoulder and right thigh disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she reported only a history of shoulder burning/aching pain without trauma or injury which "affects heavy lifting" although she was "able to do push-ups for [physical training]" and (childhood) burns treated with skin grafts.  Clinical evaluation was normal except for extensive scarring of the back secondary to burns and skin grafting and a mid-line abdominal scar.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to right shoulder or right thigh disabilities for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1999) and initial reported symptoms related to the right shoulder and right thigh in approximately 2004-2005 (a 5-6 year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including alopecia, migraine headaches, and bilateral knee problems.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to the right shoulder or right thigh.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran reported to an initial VA primary care evaluation after service on April 30, 2005, she did not report the onset of right shoulder symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Her complaints instead focused on a non-healing right thigh ulcer and hypertension.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.    

She did not claim that symptoms of her disorder began in (or soon after) service until she filed her current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  The record evidence is replete with the Veteran's inconsistencies as to the claimed onset date of her right shoulder and right thigh disabilities.  Specifically, when she filed her service connection claims, she asserted that her right shoulder and right thigh problems began during service.  She reported on outpatient treatment in April 2004 that her right shoulder problems had existed for only 4 months.  She reported on outpatient treatment on April 7, 2005, that her right leg pain had lasted only for 1 week.  She reported on outpatient treatment on April 18, 2005, that her right thigh ulcer had been present only since December 2004.  In September 2005, she reported experiencing right leg pain and a non-healing ulcer for 9 months.  In October 2005, she asserted that her right shoulder problems had existed only for 7-8 months.  Finally, on VA hip and thigh conditions DBQ in January 2012, she reported a history of right thigh problems since 1999-2000.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological relationship between the Veteran's current right shoulder and right thigh disabilities and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Ratings for Hypertension & Hysterectomy Scar

The Veteran contends that her service-connected hypertension is more disabling than currently evaluated.  She also contends that her service-connected post-operative hysterectomy scar is more disabling than initially evaluated.  She specifically contends that she experiences dizziness and weakness when her blood pressure becomes elevated.  She also specifically contends that her post-operative hysterectomy scar is very painful.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's increased rating claim for hypertension, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

With respect to the Veteran's higher initial rating claim for a post-operative hysterectomy scar, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hypertension currently is evaluated as 10 percent disabling effective November 1, 1999, under 38 C.F.R. § 4.104, DC 7101 (hypertensive vascular disease (hypertension and isolated systolic hypertension)).  See 38 C.F.R. § 4.104, DC 7101 (2013).  A 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  Id.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  This Note also provides that hypertension means diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, Note (1) (2013).  Note (2) to DC 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism as part of the condition causing it rather than by separate rating.  Note (3) to DC 7101 provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  See 38 C.F.R. § 4.104, DC 7101, Notes (2) and (3) (2013).

The Veteran's service-connected post-operative hysterectomy scar currently is evaluated as zero percent disabling (non-compensable) effective December 14, 2005, by analogy to 38 C.F.R. § 4.118, DC 7805 (other scars (including linear scars) and other effects of scars evaluated under DCs 7800-7804).  See 38 C.F.R. § 4.118, DC 7805 (2013).  DC 7805 provides that any disabling effect(s) not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate DC.  Id.

Factual Background

The Veteran's service treatment records show that, in September 1997, her complaints included severe dysmenorrhea.  A pap smear in May 1997 had been within normal limits.  The assessment included dysmenorrhea and chronic pelvic pain.  An open laparoscopic hysterectomy was scheduled for October 1997.

Following her hysterectomy in October 1997, on outpatient treatment in November 1997, the Veteran's complaints included occasional "gushes of blood - bright red + [occasionally] dark which occurs [with] cough, [bowel movement], [and] flatus."  Objective examination showed a soft, non-distended, non-tender abdomen with positive bowel sounds, granulation over the suprapubic and left lateral incision sites without evidence of infection or drainage, and an intact pelvic cuff with sutures without evidence of abscess or infection and a small amount of serous drainage.  The assessment was post-operative status-post laporoscopically assisted vaginal hysterectomy that was "healing well."  The Veteran was reassured and advised to return as needed or for an annual check-up in May 1998.

In February 1998, the Veteran complained of occasional abdominal pain.  She denied any bleeding and requested "clearance for deployment."  A total vaginal hysterectomy in November 1997 was noted.  Objective examination was deferred.  The assessment was status-post total vaginal hysterectomy approximately 10 weeks earlier.  The in-service examiner stated that the Veteran was "okay to deploy" but she needed to run and do sit-ups at her own pace.

In November 1998, the Veteran complained of intermittent abdominal pain for 3 weeks.  A history of a total vaginal hysterectomy in October 1997 was noted.  The Veteran reported smoking cigarettes since she was 19 years old.  Objective examination showed a flat abdomen with several scars (appendectomy and hysterectomy), no bowel sounds, and no organomegaly, and tenderness to palpation in the pubic area and left flank.  The assessment was possible adhesions pain secondary to hysterectomy surgery.

At the Veteran's separation physical examination in May 1999, her medical history included intermittent abdominal pain which improved following a hysterectomy.  Clinical evaluation showed a mid-line abdominal scar.

The post-service evidence shows that, on outpatient treatment at a U.S. Army medical clinic in January 2003, the Veteran's blood pressure was 140/85.  The assessment included stage I hypertension.

When the Veteran reported to an initial VA primary care evaluation on April 30, 2005, her blood pressure was 121/87.  The assessment included well-controlled essential hypertension.

On VA outpatient treatment in September 2005, the Veteran's complaints included hypertension.  Her blood pressure was 123/85.  The assessment was unchanged.

In December 2005, the Veteran's complaints included hypertension.  Her blood pressure readings had been 148/94 and 120/80 and she "does have high readings."  Objective examination showed blood pressure of 133/86.  The assessment included hypertension with "occasional high readings."  The Veteran was advised to increase her fosinopril to 40 mg to treat her hypertension.

Following VA outpatient treatment on January 27, 2006, the diagnoses included status-post hysterectomy.  The VA clinician noted that the Veteran's pelvic examination had been normal.

On VA examination in June 2006, the Veteran's complaints included hypertensive vascular disease manifested by elevated blood pressure.  She reported a "good" response to taking daily fosinopril sodium without side effects.  She experienced dizziness, headaches, and blurred vision "when blood pressure is elevated."  Physical examination showed blood pressure readings of 121/80, 120/88, and 120/88.  The VA examiner stated that the Veteran's daily activity was affected by "decreased ability to function because of blurred vision and headache during periods when the blood pressure [is] not well controlled."  The diagnoses included hypertensive vascular disease.

In statements on her October 2006 notice of disagreement, the Veteran contended that she continued to experience pain from her post-operative hysterectomy scar.  She also asserted that her hypertension had worsened, requiring double her previous level of blood pressure medication.

On VA outpatient treatment in December 2007, the Veteran's complaints included hypertension.  It was noted that her hypertension was well controlled.  Objective examination showed blood pressure of 125/83.  The assessment included hypertension controlled on fosinopril.

On VA scars/disfigurement DBQ in January 2012, the Veteran's complaints included scarring from a hysterectomy.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's history of abdominal symptoms following her hysterectomy "were likely related to the [large ovarian] cyst rather than adhesions."  This examiner also noted that the Veteran "denies any external scarring since operative approach was vaginal" for her hysterectomy.  Physical examination showed "what appears to be a laparoscope scar around her umbilicus measuring about 1 cm, well healed, non-tender, stable, non-depressed and no keloid.  Veteran admits this is unchanged from her previous examinations."  The examiner further noted that the Veteran's scar did not affect her ability to work.  The diagnoses included vaginal hysterectomy.

On VA hypertension DBQ in January 2012, a "very long history of fairly well controlled [hypertension] and starting treatment back in the 1970s" was noted.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  It was noted that the Veteran's hypertension had "required several medication adjustments, last in 2010."  Her hypertension required taking continuous medication.  There was no history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's blood pressure was 151/100, 139/99, and 160/90.  The Veteran's hypertension did not impact her ability to work.  The diagnoses included hypertension.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for hypertension.  The Veteran contends that her service-connected hypertension is more disabling than currently evaluated and results in dizziness and weakness whenever her blood pressure is elevated.  The record evidence does not support the Veteran's assertions regarding worsening of her service-connected hypertension.  It shows instead that this disability is manifested by, at worst, systolic pressure predominantly 160 or more (i.e., a 10 percent rating under DC 7101).  See 38 C.F.R. § 4.104, DC 7101 (2013).  The Board acknowledges initially that the Veteran currently is being treated for her service-connected hypertension that requires continuous medication for control.  Although the VA clinician noted that the Veteran "does have high [blood pressure] readings" on outpatient treatment in December 2005, after increasing the Veteran's medication (fosinopril) dosage, the Veteran reported a "good" response on subsequent VA outpatient treatment in June 2006 when her blood pressure readings essentially were within normal limits.  A different VA clinician noted in December 2007 that the Veteran's hypertension was well controlled on medication.  The January 2012 VA examiner similarly noted that, although the Veteran had a long history of hypertension and "required several medication adjustments," her hypertension had been well controlled on medication that had been adjusted most recently in 2010.  This examiner also noted that there was no history of diastolic blood pressure to predominantly 100 or more.  The record does not indicate that the Veteran's service-connected hypertension is manifested by at least diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more (i.e., at least a 20 percent rating under DC 7101) such that a disability rating greater than 10 percent is warranted at any time during the appeal period.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates her entitlement to an increased rating for her service-connected hypertension.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for hypertension have not been met.

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for her service-connected post-operative hysterectomy scar.  The Veteran has asserted that this scar is more disabling than initially evaluated.  The record evidence does not support her assertions regarding worsening of the symptomatology attributable to her service-connected post-operative hysterectomy scar.  More importantly, the evidence also does not suggest that this scar is manifested by disabling effects not considered in a rating under another potentially applicable DC for evaluating scars which warrant a separate compensable rating.  See 38 C.F.R. § 4.118, DC 7805 (2013).  It shows instead that this scar is a well-healed laparoscopic scar measuring about 1 cm that was non-tender, stable, not depressed, and without keloid formation (as seen on VA examination in January 2012).  

The Board acknowledges that the Veteran had a hysterectomy in October 1997 while on active service; unfortunately, it appears that a copy of the surgical report from this procedure was not included in her available service treatment records.  Subsequent outpatient treatment records following this procedure note that it was "healing well" although several scars due to an appendectomy and the Veteran's hysterectomy were noted.  A mid-line abdominal scar also was noted at the Veteran's separation physical examination.  The post-service evidence does not indicate that the symptomatology attributable to the Veteran's service-connected post-operative hysterectomy scar has worsened.  At the Veteran's most recent VA scars examination in January 2012, the VA examiner noted that the Veteran's history of abdominal symptoms following her hysterectomy "were likely related to the [large ovarian] cyst rather than adhesions."  This examiner also noted that the Veteran "denies any external scarring since operative approach was vaginal" for her hysterectomy.  The Board finds it especially significant that the Veteran admitted that her post-operative hysterectomy scar was "unchanged from her previous examinations" when she was examined in January 2012.  This persuasively suggests that the symptomatology attributable to the Veteran's service-connected post-operative hysterectomy scar is not more disabling than initially evaluated.  Consideration of other potentially applicable DCs for evaluating scars also does not result in a compensable disability rating for the Veteran's service-connected post-operative hysterectomy scar.  There is no indication that this scar is deep and non-linear (DC 7801), superficial and non-linear (DC 7802), or unstable or painful (DC 7804).  See also 38 C.F.R. § 4.118, DCs 7801, 7802, and 7804 (2013).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates her entitlement to an initial compensable rating for her service-connected post-operative hysterectomy scar.  In summary, the Board finds that the criteria for an initial compensable rating for a post-operative hysterectomy scar have not been met.

The Board finally finds that consideration of staged ratings for either the Veteran's service-connected hypertension or her service-connected post-operative hysterectomy scar is not warranted.  The record evidence shows that the Veteran has experienced essentially the same level of disability due to each of these disabilities throughout the appeal period.  Thus, consideration of staged ratings for either of these disabilities is not warranted.  See Hart, 21 Vet. App. at 505, and Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for either her service-connected hypertension or for her service-connected post-operative hysterectomy scar.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected hypertension and for her service-connected post-operative hysterectomy scar are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these disabilities.  This is especially true because the 10 percent rating currently assigned for the Veteran's hypertension effective November 11, 1999, contemplates mild disability and the zero percent (non-compensable) rating currently assigned for the Veteran's post-operative hysterectomy scar effective December 14, 2005, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed throughout the appeal period.  The Board acknowledges that the June 2006 VA examiner stated that the Veteran's daily activity was affected by "decreased ability to function because of blurred vision and headache during periods when the blood pressure [is] not well controlled."  Subsequent outpatient treatment records indicate that the Veteran's hypertension was well controlled with increased medication.  The VA examiner who saw the Veteran in January 2012 specifically found that both the Veteran's hypertension and her post-operative hysterectomy scar did not impact her ability to work.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right shoulder disability, including as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right thigh disability, to include an ulcer, scar, or tumor of the right thigh, including as due to an undiagnosed illness, is denied.

Entitlement to a disability rating greater than 10 percent for hypertension is denied.

Entitlement to an initial compensable rating for a post-operative hysterectomy scar is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


